Name: Council Regulation (EEC) No 2452/81 of 27 July 1981 on the application of Decision No 2/81 of the EEC - Switzerland Joint Committee amending Protocol 3 concerning the definition of the concept of ' originating products' and methods of administrative cooperation to take account of the change in the international method of determining ' customs value'
 Type: Regulation
 Subject Matter: Europe;  international trade;  EU institutions and European civil service;  tariff policy;  executive power and public service
 Date Published: nan

 31 . 8 . 81 Official Journal of the European Communities No L 247 / 27 COUNCIL REGULATION (EEC ) No 2452 / 81 of 27 July 1981 on the application of Decision No 2 / 81 of the EEC - Switzerland Joint Committee amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation to take account of the change in the international method of determining 'customs value' Whereas it is necessary to apply this Decision in the Community , HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Agreement between the European Economic Community and the Swiss Confederation ( J ) was signed on 22 July 1972 and entered into force on 1 January 1973 ; Whereas by virtue of Article 28 of Protocol 3 concerning the definition of the concept of ^originating products' and methods of administrative cooperation , which forms an integral part of the above Agreement , the Joint Committee has adopted Decision No 2 / 81 amending that Protocol to take account of the change in the international method of determining 'customs value'; Decision No 2 / 81 of the EEC - Switzerland Joint Committee shall apply in the Community . The text ofr that Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of. the European Communities . It shall apply from 1 January 1981 . This Regulation shall be binding in its entirety and directly _ applicable in all - Member States . Done at Brussels , 27 July 1981 . For the Council The President P. WALKER 0 ) OJ No L 300 , 31 . 12 . 1972 , p . 189 .